          Case 1:19-cv-12377-RGS Document 29 Filed 11/25/20 Page 1 of 11




                      UNITED STATES DISTRICT COURT
                       DISTRICT OF MASSACHUSETTS

                       CIVIL ACTION NO. 19-12377-RGS

                     THE ESTATE OF PATRICK G. RUSSI,

                                        v.

                        EAST SIDE ENTERPRISES, LLC

                   MEMORANDUM AND ORDER ON
            DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

                               November 25, 2020

STEARNS, D.J.

      Patrick G. Russi1 brought this lawsuit against East Side Enterprises,

LLC, alleging handicap- and age-based employment discrimination under

Mass. Gen. Laws ch. 151B, § 4. East Side moves for summary judgment

pursuant to Fed. R. Civ. P. 56(c). For the following reasons, the court allows

the motion in part and denies it in part.

                               BACKGROUND

      The essential facts, viewed in the light most favorable to Russi as the

non-moving party, are as follows. East Side owns and operates a chain of gas

stations and convenience stores in Rhode Island, Massachusetts, and New




      Because Russi passed away on April 6, 2020, the court substituted
      1

The Estate of Patrick G. Russi as plaintiff on August 11, 2020.
       Case 1:19-cv-12377-RGS Document 29 Filed 11/25/20 Page 2 of 11




Hampshire. In August of 2018, East Side offered Russi a position as a Store

Manager-in-Training for the company’s South Dennis, Massachusetts,

outlet. Russi was 66 years old at the time.

      As part of its Manager-in-Training program, East Side required Russi

to shadow Brian Tierney – the Store Manager of its Raynham,

Massachusetts, store – to learn the duties of a Store Manager. The most

important of these are referred to as “showtime” duties. They include tasks

intended to maintain the appearance of the store, for example, sweeping the

parking lot, cleaning the fuel pumps, cleaning the restrooms, ensuring that

store product is presentably organized, and generally ensuring a store

ambience pleasing to customers.

      The parties dispute whether Russi adequately performed the showtime

duties. Compare Def.’s Stmt. of Undisputed Facts (Def.’s SUMF) ¶¶ 39, 45-

66, 75-78 (Dkt. # 17), with Pl.’s Suppl. Stmt. of Undisputed Facts (Pl.’s Suppl.

SUMF) ¶¶ 16-18, 26 and Pl.’s Resp. to Def.’s SUMF ¶¶ 39, 44-46, 48-52, 54,

56-60, 63-64, 75-78 (Dkt. # 22). East Side, for example, offers testimony

from several employees who observed Russi shirking the physical side of the

job. It also provides contemporaneous emails from Tierney to David Orr,

East Side’s Operations Director, stating that he was “not convinced [Russi]

will be able to handle the physical nature of this position” and opining that


                                       2
       Case 1:19-cv-12377-RGS Document 29 Filed 11/25/20 Page 3 of 11




Russi “lacks the drive to complete daily [showtime] tasks.” Ex. D to Def.’s

SUMF at 11, 14.      Russi, however, counters with weekly performance

evaluations from Tierney stating that he “me[t] requirements for

performance” with respect to physical duties such as “[c]ompletes all orders

and correctly manages inventory” or “[m]onitors, controls and tracks waste

to acceptable levels” after completing the third week of the training program.

See Ex. 9 to Pl.’s Suppl. SUMF; see also Ex. 5 to Pl.’s Suppl. SUMF ¶ 9

(admitting that, “[d]uring his training period, . . . Russi climbed ladders and

washed gas pumps, clean[ed] windows, carried totes packed with food

product, stocked the food product on store shelves and cleaned bathrooms”).

The evaluations also indicate that, in every week except Russi’s final week,

Russi acceptably completed his showtime daily tasks “and maintain[ed] WTS

standards.” See Ex. 9 to Pl.’s Suppl. SUMF.

      On September 28, 2018, Orr terminated Russi’s employment with East

Side, citing an alleged “[i]nability to do work.” Ex. 4 to Pl.’s Suppl. SUMF at

27. According to Orr, Russi “was not able to fulfill the physical requirements

of the position he was hired for.” Id. East Side eventually replaced Russi

with two younger applicants: 28-year-old Kellie Gillman and 43-year-old

Greg Ahearns.




                                      3
       Case 1:19-cv-12377-RGS Document 29 Filed 11/25/20 Page 4 of 11




      After administratively exhausting his claim by filing a charge of

discrimination     before    the    Massachusetts      Commission       Against

Discrimination in January of 2019, Russi filed the instant action in state

court on September 30, 2019. East Side removed the case to this court and,

following the completion of discovery, moved for summary judgment on

both claims.

                                DISCUSSION

      Summary judgment is appropriate when, based upon the pleadings,

affidavits, and depositions, “there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ.

P. 56(a). “To succeed, the moving party must show that there is an absence

of evidence to support the nonmoving party’s position.” Rogers v. Fair, 902

F.2d 140, 143 (1st Cir. 1990). “‘[T]he mere existence of a scintilla of evidence’

is insufficient to defeat a properly supported motion for summary

judgment.” Torres v. E.I. Dupont De Nemours & Co., 219 F.3d 13, 18 (1st

Cir. 2000), quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252

(1986).

      Russi asserts two claims of employment discrimination against East

Side: (1) handicap discrimination in violation of Mass. Gen. Laws ch. 151B,

§ 4(16); and (2) age discrimination in violation of Mass. Gen. Laws ch. 151B,


                                       4
       Case 1:19-cv-12377-RGS Document 29 Filed 11/25/20 Page 5 of 11




§ 4(1B). The court assess the validity of both claims using the burden-shifting

paradigm set forth in McDonnell Douglas Corp. v. Green, 411 U.S. 792

(1973). See Bulwer v. Mount Auburn Hosp., 473 Mass. 672, 681 (2016).

Under this paradigm, a plaintiff bears the initial burden “to show . . . a prima

facie case of discrimination.” Blare v. Husky Injection Molding Sys. Boston,

Inc., 419 Mass. 437, 441 (1995). If the plaintiff makes the requisite showing,

the burden shifts to the employer to “rebut the presumption created by the

prima facie case by articulating a legitimate, nondiscriminatory reason for its

[employment] decision.”      Id.   If the defendant proffers a legitimate,

nondiscriminatory reason for its action, “the burden of production shifts

back to the plaintiff employee, requiring the employee to provide evidence

that ‘the employer’s articulated justification [for the termination] is not true

but a pretext.’” Bulwer, 473 Mass. at 681, quoting Blare, 419 Mass. at 443

(alteration in original).

            a. Handicap discrimination claim

      East Side argues that it is entitled to judgment as a matter of law on

Russi’s handicap discrimination claim because Russi has not made a prima

facie showing that he is “handicapped within the meaning of the statute.” See

Dartt v. Browning-Ferris Indus., Inc., 427 Mass. 1, 3 (1998). The court

agrees.


                                       5
         Case 1:19-cv-12377-RGS Document 29 Filed 11/25/20 Page 6 of 11




      Under Chapter 151B, an individual qualifies as handicapped if he

(1) has “a physical or mental impairment which substantially limits one or

more major life activities of a person”; (2) has a record of “such impairment”;

or (3) is “regarded as having such impairment.” Mass. Gen. Laws ch. 151B,

§ 1(17). Russi asserts only the last definition, namely, that East Side regarded

him as having a physical or mental impairment that substantially limits a

major life activity. See Pl.’s Opp’n at 16-18 (Dkt # 21). He identifies several

“physical malformations” that East Side allegedly viewed as physical

impairments, including an amputated finger, a limp, and swelling in his

hands.     Id. at 16.   But he has not submitted any medical records to

substantiate the allegation that he had these “malformations.’’ Nor has he

offered any evidence that East Side otherwise perceived him to have these

conditions (let alone that, even if East Side did perceive Russi to have these

conditions, it would have reasonably considered any of them to be

impairments).

      Even assuming Russi had established that East Side regarded him as

physically impaired, he has still failed to make a prima facie showing that he

is handicapped within the meaning of Chapter 151B.               Chapter 151B

distinguishes between “persons who have a physical or mental impairment”

and persons “whose impairment ‘substantially limits’ a ‘major life’ activity”


                                       6
          Case 1:19-cv-12377-RGS Document 29 Filed 11/25/20 Page 7 of 11




and only affords protection to those falling within the latter category. See

Ocean Spray Cranberries, Inc. v. Massachusetts Comm’n Against

Discrimination, 441 Mass. 632, 637 (2004), quoting Dahill v. Police Dep’t of

Boston, 434 Mass. 233, 237 (2001). Russi, however, has not offered any

evidence that East Side viewed him as substantially limited in the ability to

perform a major life activity. Although, as Russi notes, East Side referenced

“[i]nability to do work” as the reason for terminating him, it further stated in

the same document that Russi “was not able to fulfill the physical

requirements of the position he was hired for” – i.e., Store Manager of the

high-volume South Dennis location. See Ex. 4 to Pl.’s Suppl. SUMF at 27

(emphasis added). It did not imply that Russi was categorically unable to

fulfill the physical requirements of a Store Manager at any gas station or

convenience store. 2 And because an impairment only substantially limits an

individual’s ability to work “if it prevents or significantly restricts the

individual from performing a class of jobs or a broad range of jobs in various




      2 A review of other documents in the record confirms that East Side’s
assessment was limited to the position of Store Manager of the South Dennis
location. Tierney, for example, at one point recommended that East Side
move Russi “to a slower store.” Ex. D to Def.’s SUMF at 14. And Orr testified
that Russi did not have a “skill set issue,” but instead “was not going to do
the job that we had hoped and expected him to do” because he appeared to
want an office job rather than a physical job. Ex. B to Def.’s SUMF at 9; see
also id. at 6, 8, 15.
                                       7
          Case 1:19-cv-12377-RGS Document 29 Filed 11/25/20 Page 8 of 11




classes,” see Ocean Spray, 441 Mass. at 639, quoting Massachusetts

Commission         Against     Discrimination      Guidelines:     Employment

Discrimination on the Basis of Handicap Chapter 151B, § II.A.6 (1998)

(emphasis added), the absence of any suggestion that East Side viewed Russi

as so limited is fatal to his handicap discrimination claim.          The court

accordingly enters summary judgment against Russi on this count.

              b. Age discrimination claim

      East Side also moves for summary judgment on Russi’s age

discrimination claim, contending that Russi has not produced sufficient

evidence for a reasonable juror to find that “he . . . performed his . . . job at

an acceptable level.” See Massasoit Indus. Corp. v. Massachusetts Comm’n

Against Discrimination, 91 Mass. App. Ct. 208, 210 (2017), quoting Bulwer,

473 Mass. at 681 (alterations in original). On this issue, the court disagrees.

Russi has submitted performance reviews from Tierney indicating that he

had “me[t] requirements” to perform many of the tasks required of a Store

Manager, for example, maintaining inventory and tracking waste or

completing daily showtime tasks, by the third week of his training program.

Ex. 9 to Pl.’s Suppl. SUMF. He also offers evidence that East Side found the

same overall ratings to be acceptable in other (younger3) employees. Pl.’s


      3   The court rejects East Side’s suggestion that any individual older than
                                          8
       Case 1:19-cv-12377-RGS Document 29 Filed 11/25/20 Page 9 of 11




Suppl. SUMF ¶¶ 19-25; see also Exs. 11-14 to Pl.’s Suppl. SUMF. A reasonable

juror, crediting this evidence, could find that Russi performed the Store

Manager job to a reasonably acceptable level.

      East Side argues that it terminated Russi because he was unable and

unwilling to perform certain physical tasks required of a Store Manager. It

offers enough evidence in support of this assertion for a reasonable juror to

conclude that East Side had a legitimate, non-discriminatory reason for

Russi’s termination. Numerous contemporaneous emails from Tierney to

Orr, for example, report that Russi often avoided performing the physical

aspects of his job. And several East Side employees testified to the same

reluctance on Russi’s part during their depositions.

      Under the McDonnell paradigm, the burden of production would

ordinarily shift back to the plaintiff to provide evidence “that ‘the employer’s

articulated justification [for the termination] is not true but a pretext.’” See

Bulwer, 473 Mass. at 681, quoting Blare, 419 Mass. at 443 (alteration in

original). The evidence of pretext in this case, however, is the same as the



age 40 cannot be considered a “younger” employee for the purposes of
Russi’s age discrimination claim. Russi sues under state law, and
Massachusetts courts have accepted evidence of an employer’s treatment of
individuals over the statutory age of 40 who are younger than the plaintiff in
age discrimination cases. See, e.g., Massasoit Indus. Corp., 91 Mass. App.
Ct. at 211 (finding that a 74-year-old plaintiff had established a prima facie
case of age discrimination where he was replaced by a 68-year-old woman).
                                       9
      Case 1:19-cv-12377-RGS Document 29 Filed 11/25/20 Page 10 of 11




evidence establishing Russi’s prima facie case. The portions of the record

suggesting that Russi performed his job to an acceptable level, after all, also

serve to discredit the genuineness of East Side’s explanation for Russi’s

termination. 4   Any determination as to pretext thus will center on the

adequacy of Russi’s work performance. And because there is sufficient

evidence for the jury to find in favor of either party on this issue, the record

contains at least one genuine dispute of material fact. The court accordingly

declines to enter summary judgment on plaintiff’s age discrimination claim.

                                   ORDER

      For the foregoing reasons, the motion for summary judgment is

ALLOWED in part and DENIED in part. The court enters judgment against

Russi on his disability discrimination claim. Russi’s age discrimination

claim, however, survives this motion, and the clerk will schedule it for trial.




      4 Because “Massachusetts is a pretext only jurisdiction,” Bulwer, 473
Mass. at 681, quoting Blare, 419 Mass. at 443, Russi need not show at this
stage that East Side’s explanation specifically concealed discriminatory
animus. He “need only present evidence from which a reasonable jury could
infer that ‘the respondent’s facially proper reasons given for its action against
him were not the real reasons for that action.’” Id. at 682, quoting Wheelock
College v. Massachusetts Comm’n Against Discrimination, 371 Mass. 130,
139 (1976). The court notes, however, that the alleged disparate treatment
of younger individuals likely would suffice to support a reasonable inference
of discriminatory animus even if something more than a mere showing of
pretext were required.
                                        10
Case 1:19-cv-12377-RGS Document 29 Filed 11/25/20 Page 11 of 11




                            SO ORDERED.

                            Richard G. Stearns___  _____
                            UNITED STATES DISTRICT JUDGE




                              11
